ITEMID: 001-85707
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: KRIZANOVA AND OTHERS v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Renate Jaeger;Volodymyr Butkevych
TEXT: The applicants, Ms Dagmar Křižanová, Jiří Křižan and Jan Křižan, are Czech nationals who were born in 1919, 1941 and 1940 respectively, and live in Branky and Ontario (Canada) respectively. They were represented before the Court by Mr P. Ondra, a lawyer practising in Prague. The Czech Government (“the Government”) were represented by their Agent, Mr V.A Schorm, from the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 26 March 1992 the applicants brought proceedings for the restitution of their property which had been nationalised by the former communist regime.
It appears that the proceedings are still pending.
The relevant domestic law and practice concerning remedies for the allegedly excessive length of judicial proceedings are set out in the Court’s decision in the case of Vokurka v. Czech Republic, no. 40552/02 (dec.), §§ 11-24, 16 October 2007).
